DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 6,109,320, of record) and further in view of (a) Miyazaki (US 8,232,340, of record) and (b) Tanaka (US 2017/0015145, of record).
As best depicted in Figures 1, 2, and 4, Miyazaki ‘320 is directed to a tire construction comprising a carcass 6 (main portion 6A and turnup portion 6B), a bead rubber layer 11, a bead core 5, at least one bead reinforcing layer 10, and a first reinforcing rubber layer 9 positioned outside said turnup portion.  Miyazaki also teaches that layer 10 can be a combination of steel layers and organic fiber layers and additionally, said layers are formed with cords inclined between 15 and 60 degrees with respect to a circumferential direction (corresponds with 30-75 degrees with respect to the radial direction) (Column 4, Lines 40-56).
With further respect to bead reinforcing layer 10, Figure 4 depicts a tire in which (a) an inner edge portion of bead reinforcing layer 10 is radially outward of an outer edge portion of said layer and (b) said outer edge portion is radially inward of a carcass turnup end.     
With further respect to first rubber reinforcing layer 9, Miyazaki ‘320 states that an outer end is positioned at least at the carcass turnup end (height h3) (Figure 4 and Column 6, 
Additionally, a distance between a second line segment and a third line segment is depicted as being relatively small.  Given the relative order of tire dimensions, such a distance would have been expected to fall within the claimed range between 4 mm and 12 mm.  It is further noted that the claims are directed to absolute dimensions and it is well taken that tire dimensions are highly dependent on the intended use of the tire and ultimately the tire size (greater dimensions are commonly associated with larger tires).  
Also, regarding claim 1, first rubber reinforcing layer 9 is simply described as being a hard rubber with a JIS hardness between 70 and 90.  The reference is silent with respect to additional mechanical properties of said layer, including the complex modulus and elongation at break.        
Miyazaki ‘340, on the other hand, is similarly directed to a tire construction.  More particularly, Miyazaki ‘340 teaches a rubber composition having a hardness of at least 76 (Column 1, Lines 15+) and further having a complex modulus of at least 5.7 MPa and an elongation at break of at least 280% (Column 6, Lines 47+, Table 1, and Column 13, Lines 8+).  This composition provides high reinforcement while promoting fuel efficiency.  It is emphasized that while Miyazaki ‘340 is primarily directed to a chafer composition, the hardness properties 
Lastly, as detailed above, Figure 4 of Miyazaki ‘320 depicts an embodiment in which a radially outer end of the bead reinforcing layer 10 (height h2) is radially inward of a carcass turnup end (height h3).  Also, Miyazaki ‘320 teaches the use of steel cord layers and organic fiber layers.  In terms of the location of inner ends of said bead reinforcing layers, it is extremely well known and conventional to include organic reinforcing layers (independent of cord materials) having inner ends that are axially inward of a bead core and radially inward of a radially outer end of the bead core (and thus within 20 mm from a bead core center), as shown for example by Tanaka (Figure 3- steel reinforcing layer 10A and organic fiber reinforcing layer 11A).  Again, a fair reading of Miyazaki ‘320 does not limit the exact location of the radially inner end of respective bead reinforcing layers and the tire industry recognizes the known inclusion of bead reinforcing layers satisfying the claimed invention.  It is emphasized that the tire of Tanaka, in an analogous manner to the tire of Miyazaki ‘320, includes a steel cord .      
Response to Arguments
Applicant's arguments filed April 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues that (a) Miyazaki only illustrates a single steel cord reinforcing layer 10 and (b) Tanaka illustrates the axially outer turned up portion of the steel reinforcing layer extending radially further outward than the axially inner turned up portion of the steel reinforcing layer.  First, as detailed above, Figure 4 of Miyazaki expressly depicts a tire design in which a carcass turnup end and an axially inner tuned up portion of the bead reinforcing layer are positioned radially beyond an axially outer turned up portion of said layer.  Second, Tanaka provides evidence that when a combination of steel layers and organic fiber layers are included, respective ends are staggered so as to avoid the buildup of stresses at said ends, wherein ends of said organic fiber layers are commonly positioned in the vicinity of the bead core.  Third, while Figure 3 of Tanaka depicts a steel reinforcing layer in which an inner edge is radially below an outer edge, a fair reading of Tanaka suggests that such an arrangement is exemplary.  Tanaka (Paragraph 39) includes the following language: preferably, inner end 16 of the steel cord ply 10A is located radially inward of the outer end 15 of the steel cord ply 10A.  It is well known that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  Thus, the claimed arrangement would result when modifying the tire of Miyazaki n view of Tanaka.  It is 
Lastly, Applicant argues that hardness is not the only feature of rubber compositions and simply having similar hardness does not suggest that the rubber compositions are or should be the same.  More particularly, Applicant contends that the Office Action has provided no evidence that one of ordinary skill in the art would find it obvious to use the same rubber composition for both the chafer and the first reinforcing rubber layer.  It is emphasized that Miyazaki specifically teaches a tire in which rubber layer 9 and chafer 14 have an identical range of hardness values.  Furthermore, respective layers are extremely close to one another in respective bead regions.  The combination of these features suggests that one of ordinary skill in the art at the time of the invention would have found it obvious to use the same rubber composition in respective layers.  The fact that respective layers are not in the identical position (which would be impossible) does not render the combination non-obvious.  In fact, tire references commonly describe the use of the same rubber composition in different tire components independent of the fact that different tire components most often do not have the identical function (they might have a substantial overlap in desired properties).  For example, Caille (FR 1288149) teaches a tire construction in which strips 11 constitute an internal component (not exposed to tire outside) and are arranged in the lower bead region and are formed with the same hard rubber composition as chafer 8 (Abstract).  Caille teaches that respective layers have a Shore A hardness of at least 70 (approximately at least JIS 67), which is consistent with the disclosure of Miyazaki to form rubber layer 9 and chafer 14 with a JIS hardness of at least 70.  These components (of Caille) are extremely similar to rubber layer 9 and chafer 14 in Miyazaki in that one is an internal component arranged in a lower bead region and one is a chafer that is exposed to a tire outside.           
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        April 15, 2021